DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2 and 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2013/0294277 A1) in view of Beale et al. (US 2018/0049192 A1) further in view of He et al. (US 2014/0198675 A1) still further in view of Koivisto et al. (US 2013/0244676 A1).

Regarding Claim 1, Nagata et al. discloses;
A method for multi-antenna transmission in a user equipment (Abstract, Fig. 9, Para. [0026]: transmission by a UE using “CSI-RS ports (number of antennas)”), comprising: 
receiving a first wireless signal (Fig. 1A-1C, 11, Para. [0010]: “a mobile terminal apparatus comprising: a receiving section configured to receive notification information including subframe information”; Para. [0031]: “When a radio base station apparatus notifies a mobile terminal apparatus of muting, such notification is performed using a CSI-RS pattern [first wireless signal]. In this case, muting may be communicated in a bitmap format where there is one-to-one correspondence between an index (CSI configuration) to number a CSI-RS pattern and presence or absence of muting (whether or not to perform muting)”);  
transmitting a second wireless signal (Fig. 5, Para. [0042]: “the mobile terminal apparatus UE transmits a RACH preamble [a second wireless signal] to the radio base station apparatus eNB”); and 

receiving K1 reference signal(s) (Para. [0024]: “The CSI-RS is a reference signal used in measurement of a channel state (CSI measurement)”; Fig. 11, Para. [0081]:  “the mobile terminal apparatus 10 has a transmitting/receiving section 103… receives CRSs, CSI-RSs [K1 reference signal(s)] and broadcast/individual signals from the radio base station apparatus 20”; Fig. 1A-1C, Para. [0027]: “When the number of CSI-RS ports is 4, CSI-RSs are assigned to 4 out of 40 resource elements.  Accordingly, in FIG. 1B, 10 CSI-RS patterns are set as indicated by the indexes #0 to #9 (CSI Configuration=0-9).  When the number of CSI-RS ports is 8, CSI-RSs are assigned to 8 out of 40 resource elements.  Accordingly, as illustrated in FIG. 1C, 5 CSI-RS patterns are set as indicated by the indexes #0 to #4 (CSI Configuration=0-4)); 
wherein the first wireless signal is transmitted by K antenna port groups (Fig. 1A-1C:, Para. [0026]-[0027]: CSI-RS are transmitted by 2 CSI-RS ports or 4 CSI-RS ports OR 8 CSI-RS ports, i.e. K = 2 or 4 or 8);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
the first antenna port group is one of the K antenna port groups (Fig. 1A-1C:, Para. [0026]-[0027]: the first antenna port group is one of the 2 or 4 or 8 CSI-RS ports);  
one antenna port group includes a positive integer number of antenna port(s) (Para. [0026]-[0027]: one antenna port group includes 2 or 4 or 8 positive number of CSI-RS ports);  
the K is a positive integer greater than 1 (Para. [0026]-[0027]: 2 or 4 or 8 CSI-RS ports is positive greater than 1). 
the K1 reference signal(s) is(are) respectively transmitted by K1 antenna port(s) (Fig. 1A-1C:, Para. [0026]-[0027]: “CSI-RS patterns are set in accordance with the number of CSI-RS ports (number of antennas)” where, at most, 2, 4 or 8 CSI-RS antenna ports transmit respective CSI-RSs, depending on if muting is applied. That is, K1 <= {1, 2}, {1-4} or {1-8}); 
the air interface resource(s) (Fig. 1A-1C, Para. [0025]: “one resource block”) occupied by the K1 reference signal(s) includes(include) one or more of time domain resources (Fig. 1A-1C, Para. [0032]: CSI-RS’s are defined along time axis/domain), frequency domain resources (Fig. 1A-1C, Para. [0032]: CSI-RS’s are defined along frequency axis/domain), and code domain resources (treated as optional limitations thus not given patentable weight).
	Nagata et al. does not teach:
the second wireless signal is used to determine a first antenna port group;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
On the other hand, Beale et al teaches;
the second wireless signal is used to determine a first antenna port group (Para. [0086],[0088]: “an eNodeB is provided with an indication of a number of antenna ports which the UE can handle through… using a restricted set of PRACH preambles”);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the RACH transmission by the UE in Nagata et al.’s invention may indicate one of the CSI-RS ports that the UE is configured to use as taught by Beale et al., where doing so would (Beale et al. Para. [0004]) enable “communications devices which are less expensive and more simple in construction…to perform more sophisticated detection techniques which are required to detect and to recover data from signals transmitted from a plurality of antennas.” 
Nagata et al. in view of Beale et al. does not teach:

On the other hand, He et al. teaches;
an index of the first antenna port group in the K antenna port groups is used to determine the first sub-time resource pool (Fig. 3A-13B, Table 4-18, Para.[0046]: “Resource elements (k, l) are used for transmission of CSI-RSs on any of the antenna ports in the set s, where s=[15], S=[15,16], S=[17,18], S=[19,20] or S=[21,22]”. For instant Fig. 3A-3C, depending on an index of the CSI-RS port in one of the 2 or 4 or 8 CSI-RS port group, the first sub-time resource pool, i.e. sub-time symbol (l) is determined/assigned according to the tables 4-18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that depending on the selected 2 or 4 or 8 CSI-RS port groups in Nagata et al. in view of Beale et al.’s invention an index of the first CSI-RS port may determine the first sub-symbol resource pool as taught by He et al., where doing so would (He et al. Para. [0004]) enable “…reducing the RS overhead, providing interference measurability, reducing RS interference for Coordinated Multi-Point (CoMP) transmission/reception…”
Nagata et al. in view of Beale et al. further in view of He et al. does not teach that the PDCCH (Physical Downlink Control CHannel) signals (the first signaling) is used to determine at least one of:
the Kl, the K1 antenna port(s) and air interface resource(s) occupied by the K1 reference signal(s), or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
first signaling (Para. [0092], [0113]: “DCI format transmitted over PDCCH”/”control information”) is used to determine at least one of;
the Kl (Fig. 6A-6B, Para. [0104]: “bit field” indicates number of “CSI-RS resource is to be used as a reference resource, i.e. number of CSI-RS’s), the K1 antenna port(s) (Fig. 6B, Para. [0108]: CSI-RS antenna ports are indicated by 1 or 2 or 3 bits information) and air interface resource(s) occupied by the K1 reference signal(s) (Fig. 6A-6B, Para. [0085]: “the control information detailing which reference signal antenna ports to use as reference for assessing channel statistics pertains to a given signalled frequency subband [air interface resource(s)]”;, or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that PDCCH transmission in Nagata et al. in view of Beale et al. further in view of He et al.’s invention can be include information on number of CSI-RS”s, CSI-RS ports and at least the frequency subbands of the CSI-RS’s as taught by Koivisto et al., where doing so would (Koivisto et al. Para. [0015]) “enables configuration of channel estimation at the user equipment to take into account different distributed antenna arrangements… there is a reduced implementation overhead as CSI reference signals have a significantly lower time/frequency density.”

Regarding Claim 2, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. discloses all as applied to claim 1 above,  where He et al. further teaches;

receiving first information (Para. [0060]: “corresponding tables and indicated by an eNB to a UE through higher-layer signaling”), wherein the first information is used to determine a first time resource pool (Fig. 3A-13B, Table 4-18, Para. [0060]: corresponding tables are used to derive a first sub-symbol resource elements (k, l). For instant Fig. 3A-3C, depending on an index of the CSI-RS port in one of the 2 or 4 or 8 CSI-RS port group, a first sub-time resource pool, i.e. sub-time symbol (l) is determined/assigned according to the tables 4-18)), the first time resource pool comprises K sub-time resource pools (Fig. 3A-13B, Table 4-18, Para. [0049]: e.g. Table 4 lists K = 3 sub-symbols (l = 1, 2, 5)), the K sub-time resource pools are respectively reserved to the K antenna port groups (Fig. 3A-13B, Table 4-18, Para. [0049]: Table 4-18 lists k sub-symbols reserved for the 1or 2 or 4 or 8 CSI-RS port groups), the first sub-time resource pool is one of the K sub-time resource pools (Para. [0106]: “CSI-RS patterns that include OFDM resource elements in OFDM symbols corresponding to a physical downlink control channel (PDCCH) region” For example, Fig. 3A depicts symbols (sub-time) in the PDCCH region (first time resource pool) includes at least 3 sub-symbols (e.g. l = 1, 2, 5)), any two sub-time resource pools of the K sub-time resource pools are orthogonal in the time domain (Fig. 3A-13A, Para. [0122]: “different ones of CSI-RS configurations of the predetermined group of CSI-RS configurations correspond to patterns of resource elements located in at least one of a first three orthogonal frequency division modulation (OFDM) symbols of the special subframe”.  That is, each symbol/sub-symbol (l) is orthogonal to each other, hence any two symbol/sub-symbol are orthogonal in the time domain (symbol direction in Fig. 3A-13A)).

Regarding Claim 6, Nagata et al. discloses;

transmitting a first wireless signal (Fig,. 1A-1C,, Para. [0025]-[0027], [0079]: “The transmitting/receiving section 203 transmits…CSI-RSs and broadcast/individual signals to the mobile terminal apparatus 10” );  
receiving a second wireless signal (Fig. 5, Para. [0042]: “the radio base station apparatus eNB receives a RACH preamble [a second wireless signal] transmitted by “the mobile terminal apparatus UE”); and 
transmitting 
transmitting K1 reference signal(s) (Fig. 10, Para. [0069]: “The CSI-RS arranging section 208 allocates CSI-RSs in CSI-RS transmission resources in a resource block in accordance with the number of CSI-RS ports”; Para. [0070]: “The transmitting/receiving section 203 transmits CRS, CSI-RSs and broadcast/individual signals to the mobile terminal apparatus 10” Fig. 1A-1C, Para. [0027]: “When the number of CSI-RS ports is 4, CSI-RSs are assigned to 4 out of 40 resource elements.  Accordingly, in FIG. 1B, 10 CSI-RS patterns are set as indicated by the indexes #0 to #9 (CSI Configuration=0-9).  When the number of CSI-RS ports is 8, CSI-RSs are assigned to 8 out of 40 resource elements.  Accordingly, as illustrated in FIG. 1C, 5 CSI-RS patterns are set as indicated by the indexes #0 to #4 (CSI Configuration=0-4));

the first antenna port group is one of the K antenna port groups (Fig. 1A-1C:, Para. [0026]-[0027]: the first antenna port group is one of the 2 or 4 or 8 CSI-RS ports);  
one antenna port group includes a positive integer number of antenna port(s) (Para. [0026]-[0027]: one antenna port group includes 2 or 4 or 8 positive number of CSI-RS ports);  
the K is a positive integer greater than 1 (Para. [0026]-[0027]: 2 or 4 or 8 CSI-RS ports is positive greater than 1). 
the K1 reference signal(s) is(are) respectively transmitted by K1 antenna port(s) (Fig. 1A-1C:, Para. [0026]-[0027]: “CSI-RS patterns are set in accordance with the number of CSI-RS ports (number of antennas)” where, at most, 2, 4 or 8 CSI-RS antenna ports transmit respective CSI-RSs, depending on if muting is applied. That is, K1 <= {1, 2}, {1-4} or {1-8}); 
the air interface resource(s) (Fig. 1A-1C, Para. [0025]: “one resource block”) occupied by the K1 reference signal(s) includes(include) one or more of time domain resources (Fig. 1A-1C, Para. [0032]: CSI-RS’s are defined along time axis/domain), frequency domain resources (Fig. 1A-1C, Para. [0032]: CSI-RS’s are defined along frequency axis/domain), and code domain resources (treated as optional limitations thus not given patentable weight).
	Nagata et al. does not teach:
the second wireless signal is used to determine a first antenna port group;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
On the other hand, Beale et al teaches;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the RACH transmission by the UE in Nagata et al.’s invention may indicate one of the CSI-RS ports that the UE is configured to use as taught by Beale et al., where doing so would (Beale et al. Para. [0004]) enable “communications devices which are less expensive and more simple in construction…to perform more sophisticated detection techniques which are required to detect and to recover data from signals transmitted from a plurality of antennas.” 
Nagata et al. in view of Beale et al. does not teach:
an index of the first antenna port group in the K antenna port groups is used to determine the first sub-time resource pool.
On the other hand, He et al. teaches;
an index of the first antenna port group in the K antenna port groups is used to determine the first sub-time resource pool (Fig. 3A-13B, Table 4-18, Para.[0046]: “Resource elements (k, l) are used for transmission of CSI-RSs on any of the antenna ports in the set s, where s=[15], S=[15,16], S=[17,18], S=[19,20] or S=[21,22]”. For instant Fig. 3A-3C, depending on an index of the CSI-RS port in one of the 2 or 4 or 8 CSI-RS port group, the first sub-time resource pool, i.e. sub-time symbol (l) is determined/assigned according to the tables 4-18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that depending on the selected 2 or 4 or 8 CSI-RS port groups in Nagata et al. in view of Beale et al.’s invention an index of the first CSI-RS port 
Nagata et al. in view of Beale et al. further in view of He et al. does not teach that the PDCCH (Physical Downlink Control CHannel) signals (the first signaling) is used to determine at least one of:
the Kl, the K1 antenna port(s) and air interface resource(s) occupied by the K1 reference signal(s), or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
On the other hand, Koivisto et al. teaches a first signaling (Para. [0092], [0113]: “DCI format transmitted over PDCCH”/”control information”) is used to determine at least one of;
the Kl (Fig. 6A-6B, Para. [0104]: “bit field” indicates number of “CSI-RS resource is to be used as a reference resource, i.e. number of CSI-RS’s), the K1 antenna port(s) (Fig. 6B, Para. [0108]: CSI-RS antenna ports are indicated by 1 or 2 or 3 bits information) and air interface resource(s) occupied by the K1 reference signal(s) (Fig. 6A-6B, Para. [0085]: “the control information detailing which reference signal antenna ports to use as reference for assessing channel statistics pertains to a given signalled frequency subband [air interface resource(s)]”;, or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
 there is a reduced implementation overhead as CSI reference signals have a significantly lower time/frequency density.”

Regarding Claim 7, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. discloses all as applied to claim 6 above, where He et al. further teach;
further comprising: 
transmitting first information (Para. [0060]: “corresponding tables and indicated by an eNB to a UE through higher-layer signaling”), wherein the first information is used to determine a first time resource pool (Fig. 3A-13B, Table 4-18, Para. [0060]: corresponding tables are used to derive a first sub-symbol resource elements (k, l). For instant Fig. 3A-3C, depending on an index of the CSI-RS port in one of the 2 or 4 or 8 CSI-RS port group, a first sub-time resource pool, i.e. sub-time symbol (l) is determined/assigned according to the tables 4-18)), the first time resource pool comprises K sub-time resource pools (Fig. 3A-13B, Table 4-18, Para. [0049]: e.g. Table 4 lists K = 3 sub-symbols (l = 1, 2, 5)), the K sub-time resource pools are respectively reserved to the K antenna port groups (Fig. 3A-13B, Table 4-18, Para. [0049]: Table 4-18 lists k sub-symbols reserved for the 1or 2 or 4 or 8 CSI-RS port groups), the first sub-time resource pool is one of the K sub-time resource pools (Para. [0106]: “CSI-RS patterns that include OFDM resource elements .

Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2013/0294277 A1) in view of Beale et al. (US 2018/0049192 A1) further in view of He et al. (US 2014/0198675 A1) still further in view of Koivisto et al. (US 2013/0244676 A1) yet still further in view of You et al. (US 2017/0230994 A1).

Regarding Claim 3 and 8, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. discloses all as applied to claim 1, however they do not teach;
monitoring a second signaling in a third time resource pool; wherein the first signaling is used to determine at least one of the third time resource pool, the number of transmitting antenna port(s) of the second signaling, and the transmitting antenna port(s) of the second signaling.
On the other hand, You et al. teaches;


the RE in which PDCCH_Y is transmitted may depend on the number and/or indexes 
of the antenna ports for the PDSCH”); wherein the first signaling is used to determine at least one of the third time resource pool, the number of transmitting antenna port(s) of the second signaling, and the transmitting antenna port(s) of the second signaling (Para. [0294]: “he RE used for transmission of PDCCH_Y may be changed according to the number and/or indexes of antenna ports of PDCCH_Y, and channel estimation and the transmission scheme may change.  The following methods may be used to allow the UE to recognize the number and indexes of antenna ports used for transmission of PDCCH_Y”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that PDCCH transmission in Nagata et al. in view of Beale et al. further in view of He et al.’s invention can be include information on number of CSI-RS”s, CSI-RS ports and at least the frequency subbands of the CSI-RS’s as taught by Koivisto et al., where doing so would (You et al. Para. [0008]) “efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving data occurring at a low frequency.”


Claim 5, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2013/0294277 A1) in view of Beale et al. (US 2018/00049192 A1) further in view of He et al. (US 2014/0198675 A1) still further in view of Koivisto et al. (US 2013/0244676 A1) yet still further in view of FENG (US 2020/0015217 A1)

Regarding Claim 5, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. discloses all as applied to claim 1 above, however does not teach;
 further comprising: 
operating a third wireless signal;  
wherein the first signaling is used to determine a fourth time resource pool;  
time domain resources occupied by the third wireless signal belong to the fourth time resource pool;  
the operating is receiving, or the operating is transmitting. 
On the other hand, Feng teaches;
further comprising: 
operating a third wireless signal (Fig. 6, 8, Para. [0141]: “the terminal device further includes: a second transceiver unit 660, configured to receive a DCI in a PDCCH [third wireless signal] or receive a DCI on the first frequency-domain resource in the first target time unit);  
wherein the first signaling is used to determine a fourth time resource pool (Fig. 6, 8: PDCCH (first signaling) identifies a fourth “Downlink subframe n+3”);  
time domain resources occupied by the third wireless signal belong to the fourth time resource pool (Fig. 6, 8: the beginning symbols of slot 0 (time domain resources) of the fourth “Downlink subframe n+3” is  occupied by the PDCCH);  
the operating is receiving ((Fig. 6, 8, Para. [0141]: “the terminal device…configured to receive…PDCCH”), or the operating is transmitting. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that another PDCCH transmission can be received by the UE in a fourth subframe in Nagata et al. in view of Beale et al. further in view of He et al. 

 Regarding Claim 10, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. discloses all as applied to claim 6 above, however does not teach;
further comprising: 
performing a third wireless signal;  
wherein the first signaling is used to determine a fourth time resource pool;  time domain resources occupied by the third wireless signal belong to the fourth time resource pool;  the performing is transmitting, or the performing is receiving. 
On the other hand, Feng teaches;
further comprising: 
performing a third wireless signal (Fig. 6, 8, Para. [0141]: “the terminal device further includes: a second transceiver unit 660, configured to receive a DCI in a PDCCH [third wireless signal] or receive a DCI on the first frequency-domain resource in the first target time unit:);  
wherein the first signaling is used to determine a fourth time resource pool (Fig. 6, 8: PDCCH (first signaling) identifies a fourth “Downlink subframe n+3”);  
time domain resources occupied by the third wireless signal belong to the fourth time resource pool (Fig. 6, 8: the beginning symbols of slot 0 (time domain resources) of the fourth “Downlink subframe n+3” is  occupied by the PDCCH);  
the performing is receiving ((Fig. 6, 8, Para. [0141]: “the terminal device…configured to receive…PDCCH”), or the operating is transmitting. 


Regarding Claim 11, Nagata et al. discloses;
A user equipment (UE) for multi-antenna transmission (Abstract, Fig. 9, 11, Para. [0026]: transmission by a UE using “CSI-RS ports (number of antennas)”), comprising: 
a first receiver, receiving a first wireless signal (Fig. 1A-1C, 11, Para. [0026]-[0027], [0065]: “transmitting/receiving section (receiving section) 103” receives the CSI-RS (first wireless signal));  
a first transmitter, transmitting a second wireless signal (Fig. 5, 9, 11, Para. [0042]: “the mobile terminal apparatus UE transmits a RACH preamble [a second wireless signal] to the radio base station apparatus eNB” using “transmitting/receiving section (receiving section) 103”); and
monitoring a first signaling in a first sub-time resource pool (Fig. 1A-1C, 4, Para. [0025]: “PDCCH (Physical Downlink Control CHannel) signals [a first signaling]” is monitored in the first 3 symbols (sub-time resource pool) in each CSI-RS subframe);  
receiving K1 reference signal(s) (Para. [0024]: “The CSI-RS is a reference signal used in measurement of a channel state (CSI measurement)”; Fig. 11, Para. [0081]:  “the mobile terminal apparatus 10 has a transmitting/receiving section 103… receives CRSs, CSI-RSs [K1 reference signal(s)] and broadcast/individual signals from the radio base station apparatus 20”; Fig. 1A-1C, Para. [0027]: “When the number of CSI-RS ports is 4, CSI-RSs are assigned to 4 out of 40 resource ; 
wherein the first wireless signal is transmitted by K antenna port groups (Fig. 1A-1C:, Para. [0026]-[0027]: CSI-RS are transmitted by 2 CSI-RS ports or 4 CSI-RS ports OR 8 CSI-RS ports, i.e. K = 2 or 4 or 8); 
one antenna port group includes a positive integer number of antenna port(s) (Para. [0026]-[0027]: one antenna port group includes 2 or 4 or 8 positive number of CSI-RS ports);  
the K is a positive integer greater than 1 (Para. [0026]-[0027]: 2 or 4 or 8 CSI-RS ports is positive greater than 1).
Nagata et al. does not teach:
a second receiver,
the second wireless signal is used to determine a first antenna port group;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
On the other hand, Beale et al teaches;
the second wireless signal is used to determine a first antenna port group (Para. [0086],[0088]: “an eNodeB is provided with an indication of a number of antenna ports which the UE can handle through… using a restricted set of PRACH preambles”);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the RACH transmission by the UE in Nagata et al.’s invention may indicate one of the CSI-RS ports that the UE is configured to use as taught by Beale et al., where doing so would (Beale et al. Para. [0004]) enable “communications devices which are less expensive and more simple in construction…to perform more sophisticated 
the K1 reference signal(s) is(are) respectively transmitted by K1 antenna port(s) (Fig. 1A-1C:, Para. [0026]-[0027]: “CSI-RS patterns are set in accordance with the number of CSI-RS ports (number of antennas)” where, at most, 2, 4 or 8 CSI-RS antenna ports transmit respective CSI-RSs, depending on if muting is applied. That is, K1 <= {1, 2}, {1-4} or {1-8}); 
the air interface resource(s) (Fig. 1A-1C, Para. [0025]: “one resource block”) occupied by the K1 reference signal(s) includes(include) one or more of time domain resources (Fig. 1A-1C, Para. [0032]: CSI-RS’s are defined along time axis/domain), frequency domain resources (Fig. 1A-1C, Para. [0032]: CSI-RS’s are defined along frequency axis/domain), and code domain resources (treated as optional limitations thus not given patentable weight).
Nagata et al. in view of Beale et al. does not teach:
a second receiver,
On the other hand, Feng teaches;
a second receiver (Fig. 12, Para. [0141]: “the terminal device further includes: a second transceiver unit 660, configured to receive a DCI in a PDCCH”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement in the “transmitting/receiving section (receiving section) 103” a second receiver to receive the PDCCH transmission by the UE in Nagata et al in view of Beale et al.’s invention as taught by FENG where doing so would (FENG, Para. [0002]) “reasonably utilize resources in a system”. 
Nagata et al. in view of Beale et al. further in view of Feng et al. does not teach:

On the other hand, He et al. teaches;
an index of the first antenna port group in the K antenna port groups is used to determine the first sub-time resource pool (Fig. 3A-13B, Table 4-18, Para.[0046]: “Resource elements (k, l) are used for transmission of CSI-RSs on any of the antenna ports in the set s, where s=[15], S=[15,16], S=[17,18], S=[19,20] or S=[21,22]”. For instant Fig. 3A-3C, depending on an index of the CSI-RS port in one of the 2 or 4 or 8 CSI-RS port group, the first sub-time resource pool, i.e. sub-time symbol (l) is determined/assigned according to the tables 4-18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that depending on the selected 2 or 4 or 8 CSI-RS port groups in Nagata et al. in view of Beale et al. further in view of Feng et al.’s invention an index of the first CSI-RS port may determine the first sub-symbol resource pool as taught by He et al., where doing so would (He et al. Para. [0004]) enable “…reducing the RS overhead, providing interference measurability, reducing RS interference for Coordinated Multi-Point (CoMP) transmission/reception…”
Nagata et al. in view of Beale et al. further in view of He et al. does not teach:
a third receiver and
 that the PDCCH (Physical Downlink Control CHannel) signals (the first signaling) is used to determine at least one of:
the Kl, the K1 antenna port(s) and air interface resource(s) occupied by the K1 reference signal(s), or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
On the other hand, Koivisto et al. teaches a third receiver (Para. [0097]: “one or more receiver modules of the UE 430 are initialised” for receiving CSI-RSs) and a first signaling (Para. [0092], [0113]: “DCI format transmitted over PDCCH”/”control information”) is used to determine at least one of;
the Kl (Fig. 6A-6B, Para. [0104]: “bit field” indicates number of “CSI-RS resource is to be used as a reference resource, i.e. number of CSI-RS’s), the K1 antenna port(s) (Fig. 6B, Para. [0108]: CSI-RS antenna ports are indicated by 1 or 2 or 3 bits information) and air interface resource(s) occupied by the K1 reference signal(s) (Fig. 6A-6B, Para. [0085]: “the control information detailing which reference signal antenna ports to use as reference for assessing channel statistics pertains to a given signalled frequency subband [air interface resource(s)]”;, or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the transmitting/receiving section (receiving section) 103  and the PDCCH transmission in Nagata et al. in view of Beale et al. further in view of He et al.’s invention can include a third receiver and include information on number of CSI-RS”s, CSI-RS ports and at least the frequency subbands of the CSI-RS’s as taught by Koivisto et al., where doing so would (Koivisto et al. Para. [0015]) “enables configuration of channel estimation at the user equipment to take into account different distributed antenna arrangements… 

Regarding Claim 12, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. yet still further in view of FENG discloses all as applied to claim 11 above, where He et al. further teaches;
wherein the first receiver receives first information (Para. [0060]: “corresponding tables and indicated by an eNB to a UE through higher-layer signaling”), wherein the first information is used to determine a first time resource pool (Fig. 3A-13B, Table 4-18, Para. [0060]: corresponding tables are used to derive a first sub-symbol resource elements (k, l). For instant Fig. 3A-3C, depending on an index of the CSI-RS port in one of the 2 or 4 or 8 CSI-RS port group, a first sub-time resource pool, i.e. sub-time symbol (l) is determined/assigned according to the tables 4-18)), the first time resource pool comprises K sub-time resource pools (Fig. 3A-13B, Table 4-18, Para. [0049]: e.g. Table 4 lists K = 3 sub-symbols (l = 1, 2, 5)), the K sub-time resource pools are respectively reserved to the K antenna port groups (Fig. 3A-13B, Table 4-18, Para. [0049]: Table 4-18 lists k sub-symbols reserved for the 1or 2 or 4 or 8 CSI-RS port groups), the first sub-time resource pool is one of the K sub-time resource pools (Para. [0106]: “CSI-RS patterns that include OFDM resource elements in OFDM symbols corresponding to a physical downlink control channel (PDCCH) region” For example, Fig. 3A depicts symbols (sub-time) in the PDCCH region (first time resource pool) includes at least 3 sub-symbols (e.g. l = 1, 2, 5)), any two sub-time resource pools of the K sub-time resource pools are orthogonal in the time domain (Fig. 3A-13A, Para. [0122]: “different ones of CSI-RS configurations of the predetermined group of CSI-RS configurations correspond to patterns of resource elements located in at least one of a first three l) is orthogonal to each other, hence any two symbol/sub-symbol are orthogonal in the time domain (symbol direction in Fig. 3A-13A)).  

Regarding Claim 15, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. yet still further in view of Feng et al.discloses all as applied to claim 11 above, Feng et al. further teach;
  	further comprising: 
a first processor (Fig. 14: Processor 810), operating a third wireless signal (Fig. 6, 8, Para. [0141]: “the terminal device further includes: a second transceiver unit 660, configured to receive a DCI in a PDCCH [third wireless signal] or receive a DCI on the first frequency-domain resource in the first target time unit:);  
wherein the first signaling is used to determine a fourth time resource pool (Fig. 6, 8: PDCCH (first signaling) identifies a fourth “Downlink subframe n+3”);  
time domain resources occupied by the third wireless signal belong to the fourth time resource pool (Fig. 6, 8: the beginning symbols of slot 0 (time domain resources) of the fourth “Downlink subframe n+3” is  occupied by the PDCCH);  
the operating is receiving ((Fig. 6, 8, Para. [0141]: “the terminal device…configured to receive…PDCCH”), or the operating is transmitting. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that another PDCCH transmission can be received by the UE in a fourth subframe using a processor in Nagata et al in view of Beale et al. further in 

Regarding Claim 16, Nagata et al. discloses;
A base station equipment for multi-antenna transmission (Abstract, Fig. 8, 10, Para. [0026]: transmission by a radio base station using “CSI-RS ports (number of antennas)”), comprising: 
a second transmitter (Fig. 10, Para. [0057]: “a transmitting/receiving section (notifying section) 203”), transmitting a first wireless signal (Fig. 1A-1C, 11, Para. [0026]-[0027], [0065]: “transmitting/receiving section (notifying section) 203” transmits the CSI-RS (first wireless signal));  
a fourth receiver (Fig. 10, Para. [0057]: “a transmitting/receiving section (notifying section) 203”), receiving a second wireless signal (Fig. 5, Para. [0042]: “the radio base station apparatus eNB” receives a RACH preamble [a second wireless signal] transmitted by “the mobile terminal apparatus UE); and 
transmitting K1 reference signal(s) (Fig. 10, Para. [0069]: “The CSI-RS arranging section 208 allocates CSI-RSs in CSI-RS transmission resources in a resource block in accordance with the number of CSI-RS ports”; Para. [0070]: “The transmitting/receiving section 203 transmits CRS, CSI-RSs and broadcast/individual signals to the mobile terminal apparatus 10” Fig. 1A-1C, Para. [0027]: “When the number of CSI-RS ports is 4, CSI-RSs are assigned to 4 out of 40 resource elements.  Accordingly, in FIG. 1B, 10 CSI-RS patterns are set as indicated by the indexes #0 to #9 (CSI Configuration=0-9).  When the number of CSI-RS ports is 8, CSI-RSs are assigned to 8 out of 40 resource elements.  Accordingly, as illustrated in FIG. 1C, 5 CSI-RS patterns are set as indicated by the indexes #0 to #4 (CSI Configuration=0-4));

wherein the first wireless signal is transmitted by K antenna port groups (Fig. 1A-1C:, Para. [0026]-[0027]: CSI-RS are transmitted by 2 CSI-RS ports or 4 CSI-RS ports OR 8 CSI-RS ports, i.e. K = 2 or 4 or 8); 
the first antenna port group is one of the K antenna port groups (Fig. 1A-1C:, Para. [0026]-[0027]: the first antenna port group is one of the 2 or 4 or 8 CSI-RS ports);  
one antenna port group includes a positive integer number of antenna port(s) (Para. [0026]-[0027]: one antenna port group includes 2 or 4 or 8 positive number of CSI-RS ports);  
the K is a positive integer greater than 1 (Para. [0026]-[0027]: 2 or 4 or 8 CSI-RS ports is positive greater than 1).
Nagata et al. does not teach:
a third transmitter,
the second wireless signal is used to determine a first antenna port group;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
On the other hand, Beale et al teaches;
the second wireless signal is used to determine a first antenna port group (Para. [0086],[0088]: “an eNodeB is provided with an indication of a number of antenna ports which the UE can handle through… using a restricted set of PRACH preambles”);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the RACH transmission by the UE in Nagata et al.’s invention may indicate one of the CSI-RS ports that the UE is configured to use as taught by Beale et al., where doing so would (Beale et al. Para. [0004]) enable “communications devices 
Nagata et al. in view of Beale et al. does not teach:
a third transmitter,
a fourth transmitter
On the other hand, Feng teaches;
a third transmitter, (Fig. 13, Para.[0151]: “the network device 700 further includes: a second transceiver unit 760, configured to send a DCI in a PDCCH”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement in the “a transmitting/receiving section (notifying section) 203” a third transmitter to transmit the PDCCH transmission by the base station in Nagata et al in view of Beale et al.’s invention as taught by FENG where doing so would (FENG, Para. [0002]) “reasonably utilize resources in a system”. 
Nagata et al. in view of Beale et al. further in view of Feng et al. does not teach:
a fourth transmitter
an index of the first antenna port group in the K antenna port groups is used to determine the first sub-time resource pool.
On the other hand, He et al. teaches;
an index of the first antenna port group in the K antenna port groups is used to determine the first sub-time resource pool (Fig. 3A-13B, Table 4-18, Para.[0046]: “Resource elements (k, l) are used for transmission of CSI-RSs on any of the antenna ports in the set s, where s=[15], S=[15,16], S=[17,18], S=[19,20] or S=[21,22]”. For instant Fig. 3A-3C, depending on an index of l) is determined/assigned according to the tables 4-18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that depending on the selected 2 or 4 or 8 CSI-RS port groups in Nagata et al. in view of Beale et al. further in view of Feng et al.’s invention an index of the first CSI-RS port may determine the first sub-symbol resource pool as taught by He et al., where doing so would (He et al. Para. [0004]) enable “…reducing the RS overhead, providing interference measurability, reducing RS interference for Coordinated Multi-Point (CoMP) transmission/reception…”
Nagata et al. in view of Beale et al. further in view of He et al. does not teach 
a fourth transmitter and
that the PDCCH (Physical Downlink Control CHannel) signals (the first signaling) is used to determine at least one of:
the Kl, the K1 antenna port(s) and air interface resource(s) occupied by the K1 reference signal(s), or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
On the other hand, Koivisto et al. teaches a fourth transmitter (Fig. 6B, Para. [0091]: “This effectively specifies which antenna ports that are transmitting CSI reference signals are to be used as reference for UE configuration procedures”, i.e. 2-Tx, 4-Tx or 8-Tx (transmitter chains) can be used) and a first signaling (Para. [0092], [0113]: “DCI format transmitted over PDCCH”/”control information”) is used to determine at least one of;
the Kl (Fig. 6A-6B, Para. [0104]: “bit field” indicates number of “CSI-RS resource is to be used as a reference resource, i.e. number of CSI-RS’s), the K1 antenna port(s) (Fig. 6B, Para. [0108]: CSI-RS antenna ports are indicated by 1 or 2 or 3 bits information) and air interface resource(s) occupied by the K1 reference signal(s) (Fig. 6A-6B, Para. [0085]: “the control information detailing which reference signal antenna ports to use as reference for assessing channel statistics pertains to a given signalled frequency subband [air interface resource(s)]”;, or the index of the first antenna port group in the K antenna port groups is used to determine at least one of the air interface resource(s) occupied by the K1 reference signal(s) and RS sequence(s) corresponding to the K1 reference signal(s)(treated as optional limitations thus not given patentable weight); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that  the transmitting/receiving section (receiving section) 203  and the PDCCH transmission in Nagata et al. in view of Beale et al. further in view of He et al.’s invention can include a fourth transmitter and include information on number of CSI-RS”s, CSI-RS ports and at least the frequency subbands of the CSI-RS’s as taught by Koivisto et al., where doing so would (Koivisto et al. Para. [0015]) “enables configuration of channel estimation at the user equipment to take into account different distributed antenna arrangements… there is a reduced implementation overhead as CSI reference signals have a significantly lower time/frequency density.”

Regarding Claim 17, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. yet still further in view of FENG discloses all as applied to claim 16 above, where He et al. further teaches;


Regarding Claim 20, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. discloses all as applied to claim 16 above, however does not teach;

a second processor, performing a third wireless signal; 
wherein the first signaling is used to determine a fourth time resource pool;  time domain resources occupied by the third wireless signal belong to the fourth time resource pool;  the performing is transmitting, or the performing is receiving.
On the other hand, Feng teaches;
further comprising: 
a second processor, performing a third wireless signal (Fig. 6, 8, 13, 15, Para. [0141]: “the terminal device further includes: a second transceiver unit 660, configured to receive a DCI in a PDCCH [third wireless signal] or receive a DCI on the first frequency-domain resource in the first target time unit:);  
wherein the first signaling is used to determine a fourth time resource pool (Fig. 6, 8: PDCCH (first signaling) identifies a fourth “Downlink subframe n+3”);  
time domain resources occupied by the third wireless signal belong to the fourth time resource pool (Fig. 6, 8: the beginning symbols of slot 0 (time domain resources) of the fourth “Downlink subframe n+3” is  occupied by the PDCCH);  
the performing is receiving ((Fig. 6, 8, Para. [0141, [0151]: the network device 700 further includes processor 910 configured to send a DCI in a PDCCH”) “the terminal device…configured to receive…PDCCH”), or the operating is transmitting. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that  another PDCCH transmission can be sent by the base station in a fourth subframe in Nagata et al in view of Beale et al. further in view of  HE . 

Claim 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2013/0294277 A1) in view of Beale et al. (US 2018/00049192 A1) further in view of He et al. (US 2014/0198675 A1) still further in view of Koivisto et al. (US 2013/0244676 A1) yet still further in view of FENG (US 2020/0015217 A1 yet still further in view of You et al. (US 2017/0230994 A1).


Regarding Claim 13 and 18, Nagata et al. in view of Beale et al. further in view of He et al. still further in view of Koivisto et al. further in view of Feng discloses all as applied to claim 1, however they do not teach;
monitoring a second signaling in a third time resource pool; wherein the first signaling is used to determine at least one of the third time resource pool, the number of transmitting antenna port(s) of the second signaling, and the transmitting antenna port(s) of the second signaling.
On the other hand, You et al. teaches;

monitoring a second signaling in a third time resource pool (Para. [0276]: “the position of 
the RE in which PDCCH_Y is transmitted may depend on the number and/or indexes 
of the antenna ports for the PDSCH”); wherein the first signaling is used to determine at least one of the third time resource pool, the number of transmitting antenna port(s) of the second signaling, and the transmitting antenna port(s) of the second signaling (Para. [0294]: “he RE used 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that PDCCH transmission in Nagata et al. in view of Beale et al. further in view of He et al.’s invention can be include information on number of CSI-RS”s, CSI-RS ports and at least the frequency subbands of the CSI-RS’s as taught by Koivisto et al., where doing so would (You et al. Para. [0008]) “efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving data occurring at a low frequency.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633